Title: Alexander Garrett to James Madison, 10 March 1828
From: Garrett, Alexander
To: Madison, James


	    
	      Dear Sir.
	      
		Charlottesville
		10th March 1828
	      
	    
	     
An apology, is due for my seeming neglect, in not sooner answering your letter of the 4th. instant, and that apology I hope may be found, in the fact, that your letter reached me, on the monday morning of our last quarterly court, which set the whole week, affording me not a moment to devote to any other business but that of the court,  since its adjournment, I have examined into the various grants of money to the University by the Legislature of Virginia; and agreeably to your request now send you enclosed, the result, hoping it may reach you in time to answer the purposes you wish—I do not recollect; neither have I been able to find, any grant of money by the Legislature, to any other Collegiate institution within the State.  With the most profound respect, I am Dr. Sir Your. Obt. Servant

	    
	      Alex: Garrett
	    
	  